In the Supreme Court of Georgia



                                    Decided:    September 14, 2015


        S15Z0555. IN THE MATTER OF JONATHAN RICHARD
                         HUDDLESTON.

      PER CURIAM.

      On January 28, 2013, Jonathan Richard Huddleston submitted an

application for certification of fitness to practice law to the Office of Bar

Admissions in order to take the Georgia Bar Exam. However, after considering

Huddleston’s application, the Board to Determine Fitness of Bar Applicants

(“Board”) found that the application showed that Huddleston demonstrated a

lack of judgment, candor, integrity, character, professionalism, rehabilitation

from prior unethical acts and the requisite moral fitness required of a

prospective member of the State Bar of Georgia.

      A hearing on the matter was held before a Special Master on May 29,

2014, and the Special Master found that Huddleston had falsely answered

questions on his application for admission to Barry University School of Law;

that he falsely answered questions on his application for transfer admission to
John Marshall Law School; and that he falsely answered questions and failed to

fully disclose requested information on his original application for certification

of fitness; all of which led the Special Master to conclude that “[Huddleston’s]

failure to adequately and fully disclose his previous arrests, charges, and

convictions evidences a pattern of lack of candor and honesty.” The Special

Master recommended to the Board that it delay making any ruling on

Huddleston’s application for six months in order to give Huddleston an

opportunity to provide any evidence of “positive action showing rehabilitation.”

However, while the Board accepted the Special Master’s findings of fact and

conclusions of law, it did not delay its ruling on Huddleston’s application and

voted to issue an Order of Denial to Huddleston, which prevented him from

sitting to take the Bar Exam. Huddleston appeals from the Board’s decision,

and, for the reasons that follow, we affirm.



Huddleston’s Criminal and Academic History

      In order to place Huddleston’s history of disclosures and omissions into

proper context, some background information on Huddleston’s criminal and

academic history is required. With respect to criminal matters, Huddleston was

                                        2
(1) arrested in Maryland in April 2006 for DUI, and this charge was later

dismissed when Huddleston was sentenced to probation; (2) arrested in Georgia

in August 2006 for DUI, and this charge was reduced to underage possession of

alcohol based on a guilty plea from Huddleston; (3) arrested in Indiana in March

2007 for DUI, and he pled guilty to this charge; and (4) arrested in Atlanta and

detained for disorderly conduct in August 2011, but he was released without

formal charges being pursued. With respect to his academic history, as an

undergraduate student at Indiana University, Huddleston was found to have

plagiarized a class paper, and he was sanctioned by receiving no credit for the

assignment. Before transferring to John Marshall Law School, Huddleston

attended Barry University School of Law, where he was placed on academic

probation for having a cumulative GPA of 1.860. While attending John Marshall

Law School, Huddleston was dismissed from the school in June 2012 for failure

to meet its academic standards, but was later reinstated in August 2012, which

allowed him to graduate in the spring of 2013.

Huddleston’s History of Selective Disclosures

      On his April 29, 2010 application to Barry University School of Law, in

which he certified that he had submitted “complete and correct” information,

                                       3
Huddleston failed to disclose any of his prior arrests despite being specifically

asked about any prior felony or misdemeanor charges. Also, despite having been

sanctioned for committing plagiarism as an undergraduate student at Indiana

University, he answered “no” when specifically asked:

      Have you ever been accused of cheating, plagiarism, or other
      academic dishonesty at any school? Have you ever been accused of
      a violation of an honor code or student conduct code, warned,
      placed on scholastic or disciplinary probation, suspended, expelled,
      or otherwise subjected to discipline by any college[?]

After being admitted to Barry University, Huddleston amended his application

to disclose his March 2007 DUI charge and his plagiarism incident from Indiana

University. Barry University sanctioned Huddleston and ordered him to perform

ten hours of community service based on the “lack of candor” that Huddleston

showed in his initial application. Despite the sanction and the amendments that

Huddleston made to his application to reveal some of his history, Huddleston

never amended his application to include his two other DUI arrests from 2006.

      On his July 7, 2011 application for transfer admission to John Marshall

Law School, despite again certifying that he was giving “complete and correct”

information on his application, Huddleston answered “no” to the following

question:

                                        4
      Excluding parking violations, have you ever been detained,
      arrested, formally accused, cited, or prosecuted for the violation of
      any law? Note: you must disclose each instance even though the
      charges may have been dismissed or you were acquitted or allowed
      to plead nolo contendere or an adjudication was withheld, or you
      were pardoned or a conviction was reversed, set aside, or vacated,
      or the record sealed or expunged and regardless of whether you
      have been told you do not need to disclose such an instance.

He also failed to disclose his academic probation from Barry University School

of Law, his sanction from Barry University based on his “lack of candor” in his

initial law school application, and his plagiarism incident from Indiana

University after answering “no” to the question:

      Have you ever been subject to dismissal, suspension, probation,
      warning, or other academic or disciplinary sanction by any college,
      university, or professional school?

      A year and a half later, after having already been admitted into John

Marshall Law School and nearing graduation, in January 2013 Huddleston

amended his John Marshall application to disclose an “open container” charge

from August 2006, his DUI from March 2007, and the plagiarism incident at

Indiana University. He amended his application again in May 2013, disclosing

for the first time that the August 2006 open container charge was originally a

DUI. Huddleston then attempted to amend his application a third time to include


                                       5
his April 2006 DUI arrest in Maryland, but the Dean of John Marshall Law

School did not approve this request to amend, stating in a June 10, 2013 letter

to Huddleston that

      there must come a point when you are held responsible for not
      being fully forthcoming. I cannot place any type of imprimatur on
      your conduct of not being completely forthcoming. I initially gave
      you the benefit of the doubt, twice. I simply cannot do that
      anymore.

      Notably, Huddleston never attempted to amend his application to include

his August 2011 disorderly conduct arrest that occurred only one month after he

submitted his application to John Marshall, despite the fact that the application

stated that Huddleston was required to “promptly advise the Director of

Admissions of any change in any of the facts indicated in [the] application”; nor

did he ever attempt to include his history of academic sanctions from Barry

University School of Law.

Huddleston’s Application for Certification of Fitness to Practice Law

      In connection with his January 28, 2013 application for certification of

fitness, Huddleston submitted a signed affidavit stating that the answers in his

application were true and correct. However, he answered “no” in response to

question 12.1 of the application, which stated:

                                        6
      Have you ever been dropped, suspended, warned, placed on
      scholastic or disciplinary probation, expelled or requested to resign
      from any college, university or law school or otherwise subjected
      to discipline by any such institution or advised by any such
      institution to discontinue your studies therein?

He did not disclose that he had been placed on academic probation at Barry

University School of Law, and he did not disclose that he had been dismissed

for two months from John Marshall Law School due to his poor academic

performance there.

      Huddleston also failed to disclose his 2006 DUI arrest in Maryland despite

being asked to disclose every instance in which he had ever been “charged with

or cited for driving under the influence of alcohol or drugs,” and he failed to

disclose his 2011 arrest for disorderly conduct after answering “no” to a

question regarding whether he had “ever been detained, arrested, formally

accused, cited, or prosecuted for the violation of any law.”

      In a letter mailed from the Office of Bar Admissions on March 5, 2013,

Huddleston was advised that his application for certification of fitness was

“incomplete,” in that he had failed to disclose his dismissal from John Marshall

Law School in response to question 12.1 of the application. The letter also stated

that an amendment should be made to the application within thirty days. Three

                                        7
months later, on May 13, 2013, Huddleston amended his response to question

12.1 to disclose his dismissal from John Marshall, but he still did not disclose

his academic probation from Barry University School of Law in order to

complete his response to the question. At the end of May, Huddleston further

amended his application to include his 2006 DUI arrest in Maryland and his

2011 arrest for disorderly conduct. However, he never amended his application

to disclose his academic probation from Barry University School of Law.

Analysis

      The function of the Fitness Board is to prevent those not demonstrating
      the requisite moral character and fitness from being allowed to become
      lawyers. This is for the protection of the public, because by admitting a
      person to the practice of law, the bar holds that person out to the public as
      worthy of patronage and confidence.

(Citation omitted.) In re Cason, 249 Ga. 806, 809 (294 SE2d 520) (1982). In this

regard, “[t]his [C]ourt's primary responsibility is to the public to see that those

who are admitted to practice are ethically cognizant and mature individuals who

have the character to withstand the temptations which are placed before them as

they handle other people's money and affairs.” (Citation and punctuation

omitted.) In re Lubonovic, 248 Ga. 243, 244 (1) (282 SE2d 298) (1981).

Huddelston, as the applicant, “bears the burden to establish that he has the

                                         8
requisite character and moral fitness to practice law” ((Footnote omitted.) In re

P.H.M.T., 272 Ga. 19 (524 SE2d 729) (2000)), and “[f]alse, misleading or

evasive answers to bar application questionnaires may be grounds for a finding

of lack of requisite character and fitness.” (Citation omitted.) In re Beasley, 243

Ga. 134, 137 (4) (252 SE2d 615) (1979). “Generally, if there is any evidence

to support the Board's decision regarding the fitness of a Bar applicant, it will

be upheld.” (Footnote omitted.) In the Matter of Spence, 275 Ga. 202, 204 (563

SE2d 129) (2002).

      Here, evidence supports the Board’s conclusion that Huddleston has not

carried his burden of establishing that he has the requisite character and moral

fitness to practice law. Indeed, in both of his initial law school applications and

in his original application for certification of fitness, Huddleston consistently

chose to conceal, rather than disclose, his relevant criminal background and

academic history. He repeatedly gave false answers to direct questions about his

criminal and academic background, and, even when directly confronted about

his lack of candor on numerous occasions, he still chose to omit relevant

portions of his record that should have been revealed from the beginning. Rather

than showing that Huddleston has the requisite character and moral fitness to

                                         9
practice law, the record reveals that Huddleston

      has an inclination for misleading and evasive behavior regarding
      inquiries into his criminal past and his [academic background]
      which, at best, shows a complete lack of diligence and judgment,
      which goes to his fitness, and, at worst, a lack of candor, which
      goes to his character. His . . . lack of complete candor during the
      law school application process and the bar application process
      evidence a lack of judgment and a failure of integrity, character,
      professionalism, and the requisite moral fitness required of
      prospective members of the Bar.

In re Payne, 289 Ga. 746, 749 (1) (715 SE2d 139) (2011).

      The Board properly denied Huddleston’s application for certification of

fitness to practice law. Id.

      Denial of certification affirmed. All the Justices concur.




                                       10